COURT OF APPEALS OF VIRGINIA


Present: Judges Baker, Bray and Overton
Argued at Norfolk, Virginia


CHARLES JOSEPH KRATZ

v.        Record No. 2213-94-1        MEMORANDUM OPINION * BY
                                      JUDGE NELSON T. OVERTON
BELINDA KAY NELSON KRATZ                 OCTOBER 17, 1995



          FROM THE CIRCUIT COURT OF THE CITY OF NORFOLK
                   Alfred W. Whitehurst, Judge
          Anthony S. Mulford for appellant.

          Charles R. Hofheimer (Charles R. Hofheimer,
          P.C., on brief), for appellee.



     Charles Joseph Kratz appeals the circuit court's pendente

lite order allowing custody of his two children to remain with

his wife Belinda Kay Nelson Kratz.   Because this order is an

interlocutory decree rather than a final decree, we dismiss the

appeal.

     The Court of Appeals has appellate jurisdiction over the

final decrees of a circuit court in domestic relations matters

arising under Titles 16.1 or 20, as well as any interlocutory

decree or order involving the granting, dissolving, or denying of

an injunction or "adjudicating the principles of a cause."   Code

§ 17-116.05(3)(f) and (4).   An interlocutory order that

adjudicates the principles of a cause must determine the rights

of the parties and must "of necessity affect the final order in
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
the case."   Pinkard v. Pinkard, 12 Va. App. 848, 851, 407 S.E.2d
339, 341 (1991).   The mere possibility that the order may affect

the final outcome does not necessitate an immediate appeal.

Polumbo v. Polumbo, 13 Va. App. 306, 307, 411 S.E.2d 229, 229

(1991).

     The pendente lite custody award in this case is not a final

decree; it does not grant, dissolve, or deny an injunction; it

does not affect necessarily the final decision in the circuit

court divorce suit.   Accordingly, the order is not appealable at

this time.
     The appeal is dismissed.

                                                    Dismissed.




                                - 2 -